DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21- 24, 26-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20130076120) in view of Knowles et al. (US 2016/0359324)

Re Claims 1, 30 and 39; Wagner discloses an electrical system for an aircraft having a gas turbine engine (10,) that includes a high pressure (HP) spool and a low pressure (LP) spool, the electrical system comprising: (Fig. 2)
a power distribution bus (60); 
a first generator driven by the HP spool, the first generator being electrically coupled with the power distribution bus; (Par 0011)
a second generator driven by the LP spool, the second generator being electrically coupled with the power distribution bus; (Par 0014)
an electric propulsion fan having a fan and one or more motors for driving the fan, the one or more motors being electrically coupled with the power distribution bus; (par 0012, last sentence)
a secondary aircraft systems bus (46 and 76a) electrically coupled with one or more aircraft loads, 
the secondary aircraft systems bus also being electrically coupled with the power distribution bus; (Fig. 2) and a controller 94 configured to control the flow of power from a normal mode to an emergency mode. 
Wagner does not necessarily disclose a control system configured to manage a power split of electric power between the one or more motors of the electric propulsion fan and the secondary aircraft systems bus, the electric power managed in the power split between the one or more motors of the electric propulsion fan and the secondary aircraft systems bus being generated by the first generator and the second generator. 
However, in an analogous art, Knowles discloses provided that includes generating a plurality of DC voltages from a plurality of independent sources driven by one or more turbines of the aircraft, providing each of the plurality of DC voltages to respective dedicated DC buses, and setting a plurality of switches that selectively couples a first set of dedicated DC buses to a synchronization bus to allow for bus sharing between the first set of dedicated DC buses and bus isolation of a second set of dedicated DC buses.
Furthermore, Knowles discloses Dynamically, in response to a change in conditions, any two, or all, of the SBLs are closed thereby forcing two or more of the DC generating systems in parallel with one another. A load share command can be issued by the VMS to provide a share ratio command to the generating systems to govern the amount of power each is supplying to the total load demanded by the vehicle. In the three-channel system, for example, this command is expressed in a percentage similar to 20%:35%:45%, HP:LP:APU. The percentage of the aircraft total load that any one generator can supply based on a number of VMS-determined aircraft operating parameters including generator maximum power output ratings, total aircraft electrical load, air speed, altitude, fuel quantity, engine performance and thermal management system performance. As built, the 3-channel PDS in FIG. 2 can have a set of default load share ratios programmed into the ICCs such that as the BCU informs the ICCs of the requirement to reconfigure the system, the ICCs can immediately revert to a given set of ratios. In this case, these default ratios are set based on each generating systems' maximum continuous output ratings, for example, 13%:43.5%:43.5%. (Par 0024)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have split the power between the load and the buses motivated by the desire to regulate the flow of power from the generators and the loads in order power balance and load balance the power delivered to the loads to save cost and power. 

Re Claims 22, 31 and 40, Wagner discloses wherein the control system comprises: 
a first power converter (79) electrically coupled with the first generator (44a) and the power distribution bus (62) ; 
a second power converter (79a) electrically coupled with the second generator (48) and the power distribution bus (60); 
a third power converter (79a) electrically coupled with the one or more motors and the power distribution bus (60); 
Wagner does not disclose a propulsion system controller (PSC), and wherein the PSC controls the first power converter, the second power converter, and the third power converter to allocate electric power generated by the first generator and the second generator to the one or more motors in accordance with the power split.
However, Knowles discloses a propulsion system controller (PSC) (22), and wherein the PSC controls the first power converter, the second power converter, and the third power converter to allocate electric power generated by the first generator and the second generator to the one or more motors in accordance with the power split (see the rejection of claim 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have split the power between the load and the buses motivated by the desire to regulate the flow of power from the generators and the loads in order power balance and load balance the power delivered to the loads to save cost and power. 


Re Claims 23, 32; Knowles discloses wherein the PSC is further configured to control the first power converter and the second power converter to allocate electric power between the first generator and the second generator. (Par 0024)

Re Claims 24, 33; Knowles discloses wherein the control system further comprises: a fourth power converter electrically coupled with the secondary aircraft systems bus and the power distribution bus; a bus power control unit (BPCU) controller communicatively coupled with the PSC; and wherein the BPCU controller controls the fourth power converter to allocate electric power generated by the first generator and the second generator to the secondary aircraft systems bus in accordance with the power split. (Par 0024, Fig. 1)


Re Claims 26, 35; the combination of Wagner in view of Knowles discloses  further comprising: an auxiliary power unit (56); a fifth power converter ()electrically coupled with the auxiliary power unit and the power distribution bus, and wherein the PSC and/or the BPCU controller are configured to control the fifth power converter to allocate auxiliary electric power generated by the auxiliary power unit to supplement the electric power supplied by the first generator and the second generator to the one or more motors of the electric propulsion fan and the secondary aircraft systems bus in accordance with the power split. (Par 0024, Fig. 1)

Re Claims 27, 36; Knowles discloses wherein the electric power generated by the first generator and the second generator is allocated between the one or more motors of the electric propulsion fan and the secondary aircraft systems bus in accordance with the power split based on a phase of a flight envelope of the aircraft. (Par 0024)

Re Claims 28, 37; Knowles discloses wherein the electric power generated by the first generator and the second generator is allocated between the one or more motors of the electric propulsion fan and the secondary aircraft systems bus in accordance with the power split based on a load demand of the one or more aircraft loads. (Par 0024)

Re Claims 29, 38; Knowles discloses wherein the electric power generated by the first generator and the second generator is allocated between the one or more motors of the electric propulsion fan and the secondary aircraft systems bus in accordance with the power split based an emergency condition (Fuel quantity) associated with the gas turbine engine. (Par 0024).

Claim(s) 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20130076120) in view of Knowles et al. (US 2016/0359324) and further in view of Ho et al. (US 2013/0111917)
Reclaims 25, 34; the combination disclosure has been discussed above. 
The combination does not disclose  wherein the control system comprises: a full authority digital engine controller (FADEC) communicatively coupled with the BPCU controller and the PSC, the FADEC being operable to control operation of the gas turbine engine, and wherein the FADEC, the PSC, and the BPCU controller work together to command the first generator and the second generator to provide a required power for driving the fan of the electric propulsion fan and the one or more aircraft loads.
However, Ho discloses wherein the control system comprises: a full authority digital engine controller (FADEC) communicatively coupled with the BPCU controller and the PSC, the FADEC being operable to control operation of the gas turbine engine, and wherein the FADEC, the PSC, and the BPCU controller work together to command the first generator and the second generator to provide a required power for driving the fan of the electric propulsion fan and the one or more aircraft loads. (Par 0057, 58, Fig. 2)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have added the FADEC to the control system disclosed by the combination in order to effectively control first generator and the second generator to provide a required power for driving the fan of the electric propulsion fan.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
10/26/2022Primary Examiner, Art Unit 2836